Title: To Benjamin Franklin from Veuve Babut & Labouchere, 31 October 1778
From: Babut, Veuve, & Labouchere
To: Franklin, Benjamin


Monsieur
Nantes le 31. 8bre 1778.
Nous avons l’honneur de remettre a votre Excellence deux paquets qui se sont trouvés dans le Brigantin La Lucie Capitaine De Groot qui vient d’arriver dans notre Riviere etant parti de la Delaware le 20. 7bre. S’il nous en parvenoit quelqu’autre nous les acheminerions avec la meme Exactitude. Nous sommes avec le plus profond Respect Monsieur de votre Excellence les trés humbles et trés obeissants Serviteurs
Ve. Babut & Labouchere
 
Endorsed: Babut & Labouchere Nantes 31 8bre. 1778.
